Judgment unanimously affirmed, with costs. No opinion. The fifth finding of fact is amended to read as follows: Fifth. That the defendant procured the signature of the plaintiff to the said assignment of mortgage by fraudulent misrepresentations, in that defendant falsely stated that such assignment was Deeessary to enable the defendant to collect the interest on the mortgage as it became due and payable. That plaintiff relied on such representation and believed it to be -true.
Present — Kelly, P. J., Rich, Jayeox, Manning and Kelby, JJ.